Citation Nr: 0410219	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-11 886A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Basic eligibility to received educational assistance benefits 
under Chapter 34 or Chapter 30, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

Following graduation from a Reserve Officers' Training Corps 
(ROTC) program in December 1976, the appellant entered active duty 
in January 1977 and has remained on active duty.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision of the Decatur, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The case has been transferred to the RO in Cleveland, Ohio.  In 
October 2003, the appellant testified before the undersigned at a 
hearing at the Cleveland, Ohio RO.  


FINDINGS OF FACT

1.  In January 1977, the appellant received a commission as an 
officer in the Armed Forces upon completion of a program of 
educational assistance under the ROTC program and initially 
entered on active duty in January 1977.

2.  The veteran's application for VA Chapter 34/30 educational 
assistance benefits was received in July 2002.  


CONCLUSION OF LAW

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 34 or Chapter 30, Title 38, United States 
Code, is precluded by law.  38 U.S.C.A. §§ 3011(c)(3), 3462(e) 
(West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the enactment 
of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  

There are some claims to which VCAA does not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to 
apply to claims that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  In another class of cases, 
remand of claims pursuant to VCAA is not required because 
evidentiary development has been completed.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements had 
been satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point in 
remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  For 
example, wartime service is a statutory requirement for VA pension 
benefits.  Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help the veteran 
prove the claim; and if VA were to spend time developing such a 
claim, some other veteran's claim where assistance would be 
helpful would be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 
25, 2000) (statement of Senator Rockefeller).  

Here, this case turns on statutory interpretation.  See Smith.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the appeal 
must be terminated because there is no entitlement under the law 
to the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.

Background and Analysis

The veteran contends that he is eligible to receive educational 
benefits under the Chapter 34 program which should be converted 
under the Chapter 30 program.  In correspondence of record and 
during his personal hearing, he states that 38 U.S.C.A. § 3452 
supports his entitlement in that it states that anyone coming on 
active duty who had contracted with the Armed Forces and was 
enlisted or assigned to a Reserve component prior to January 1, 
1977, and as a result of such enlistment or assignment service on 
active duty for a period of more than 180 days and any part of 
which commenced within 12 months of January 1, 1977, and was 
discharged or released from active duty under conditions other 
than dishonorable.  He indicates that his commission date was 
January 4, 1977 which was before the 12 month period elapsed.  He 
argues that his eligibility stems from his ROTC contract which he 
signed in 1974.  He completed the requirements of that contract, 
graduated from the University of Alabama in December 1976, and 
waited four days for his commission to begin.  He maintains that 
his Reserve ROTC program service replaces active duty.  In 
addition, he argues that the determination in Tallman/Diffie v. 
Brown, 105 F. 3d 613 (Fed. Cir. 1997) supports his claim.

The veteran's arguments primarily focus on the fact that he meets 
the requirements of 38 U.S.C.A. § 3452(b), which provides that 
Chapter 34 constitutes a source of educational assistance for any 
veteran or service member who: contracted with the Armed Forces 
and was enlisted in or assigned to a reserve component prior to 
January 1, 1977, and as a result of such enlistment or assignment 
served on active duty for a period of more than 180 days, any part 
of which commenced within 12 months after January 1, 1977, and was 
discharged or released from such active duty under conditions 
other than dishonorable or has served continuously on active duty.  
In his case, the veteran maintains that he signed his ROTC 
contract prior to January 1, 1977, then began active service 
within 12 months, and is still on active duty.  

The veteran is not seeking retroactive benefits for education 
which he has already pursued.  Rather, the veteran wants to go to 
law school and wants his schooling to be funded under the Chapter 
34/Chapter 30 program.  

A review of the record shows that the veteran entered into an ROTC 
program in 1974.  The claims file contains letters to the veteran 
dated in 1976 offering him a commission as a Second Lieutenant in 
the US Army and advising him that such appointment would become 
effective immediately upon the execution of the oath of office.  
Additional evidence reveals that he graduated from college and was 
commissioned as an officer in the United States Army on January 4, 
1977.  Thereafter, he has continued to serve on active duty.

The Board has considered the contentions advanced by the veteran, 
the evidence in the record, and the applicable laws and 
regulations.  Legal criteria governing eligibility requirement for 
educational assistance are specific and controlling.

The entire Chapter 34 program expired on December 31, 1989.  38 
U.S.C.A. § 3462(e).  In that regard, as of May 24, 1996, the 
federal regulations dealing with the administration of the Chapter 
34 program (38 C.F.R. §§ 21.1020-21.1025 and §§ 21.1040-21.1045) 
were rescinded, because they no longer had any legal effect as no 
Chapter 34 benefits could be authorized for training after 
December 31, 1989.  See 61 Fed. Reg. 26107-08 (May 24, 1996).  
Thus, there is no legal authority currently in existence to pay 
educational assistance benefits under the Chapter 34 program for 
training pursued after December 31, 1989.  As such, even though 
the veteran has emphasized that he should be provided educational 
assistance under the Chapter 34 program for his pursuit of 
education at a law school and has provided reasons and cites to 
Title 10 of the United States Code and 38 U.S.C.A. § 3452, which 
he believes support his claim, VA cannot provide any educational 
assistance benefits under Chapter 34.  VA is precluded from doing 
so regardless of his contentions.  

The veteran has pointed to Tallman/Diffie v. Brown, 105 F. 3d 613 
(Fed. Cir. 1997) as supporting his claim.  In that case, two 
claimants were awarded VA educational assistance benefits, and the 
awards were for educational benefits pursued subsequent to the end 
of the Chapter 34 program.  They were awarded benefits pursuant to 
Public Law 101-366, Section 207.  However, that case does not 
apply to the facts in this case and is inapplicable to the 
veteran's current claim.  

In 1990, Congress enacted Public Law 101-366, Section 207, 
entitled "Refunds for Certain Service Academy Graduates."  This 
was not an amendment to Title 38, but rather a freestanding 
statutory provision.  It applied in certain situations to service 
academy graduates who submitted applications for educational 
assistance benefits prior to January 1, 1992.  The veteran in this 
case is not a service academy graduate nor did he have an 
application for educational benefits submitted prior to January 1, 
1992.  He has no claim pending for benefits pursuant to Public Law 
101-366, Section 207.  Thus, Tallman/Diffie directives do not 
apply to his claim.  

In sum, there is no exception in this case to grant Chapter 34 
benefits to the veteran now that the Chapter 34 program has 
expired.  As noted, the veteran is not in anyway seeking 
retroactive educational benefits, rather, he is seeking future 
educational benefits.  

Thus, alternatively, consideration must be given as to whether 
educational assistance may be provided under Chapter 30.  

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active duty as 
a member of the Armed Forces after June 30, 1985, or he was 
eligible for educational assistance allowance under Chapter 34 as 
of December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.  In this case, the evidence of record indicates that the 
appellant first entered active duty in January 1977; therefore, he 
did not qualify for Chapter 30 educational benefits under 38 
U.S.C.A. § 3011(a)(1)(A).  Pursuant to 38 U.S.C.A. § 
3011(a)(1)(B), claimants with Chapter 34 eligibility may, under 
certain conditions, qualify for continued educational assistance 
under Chapter 30.

To convert Chapter 34 benefits to Chapter 30 benefits, a claimant 
must have served on active duty at any time during the period 
between October 19, 1984, and July 1, 1985, and have continued on 
active duty without a break in service for three years after June 
30, 1985, or have been discharged after June 30, 1985, for a 
service-connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result of a 
reduction in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  

However, the controlling law further provides that an individual 
who after December 31 ,1976, receives a commission as an officer 
in the Armed Forces upon completion of a program of educational 
assistance under § 2107 of Title 10 of the United States Code 
(ROTC Scholarship Program) is not eligible for educational 
assistance under the Chapter 30 program if he enters on active 
duty before October 1, 1996.  38 U.S.C.A. § 3011(c)(3).

As cited above, 38 U.S.C.A. § 3011(c)(3) acts as a specific bar to 
eligibility for Chapter 30 benefits to individuals who, after 
December 31, 1976, received a commission as an officer through the 
ROTC program and entered active duty before October 1, 1996.  The 
veteran received his commission in January 1977 and entered into 
active duty at that time, prior to October 1, 1996.  Thus, in this 
case, the law precludes eligibility for educational assistance 
benefits under Chapter 30.  

In cases such as this where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility to received educational assistance benefits 
under Chapter 34 or Chapter 30, Title 38, United States Code, is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



